Citation Nr: 0906163	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  07-27 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than August 31, 
2006 for the award of a 100 percent disability rating for 
major depressive disorder.

2.  Entitlement to an effective date earlier than August 31, 
2006 for the award of Dependents' Educational Assistance.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1970 to 
September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs Regional Office in Waco, 
Texas.

The Veteran was granted service connection for psychoneurotic 
reaction, depressive type, effective at separation with a 50 
percent disability evaluation.  In an August 2005 rating 
decision, the Veteran was denied a higher disability 
evaluation than 50 percent for his psychiatric disorder, now 
rated as major depressive disorder. 

The Veteran initiated an appeal to the August 2005 rating 
decision but did not timely file a substantive appeal.  
Shortly after the August 2005 rating decision became final, 
the Veteran submitted a request for extension of time to file 
an appeal, received by the RO on August 31, 2006.  However, 
because the request was submitted too late, it was regarded 
as a new claim for increased evaluation.

In a January 2007 rating decision, the RO granted a 100 
percent disability rating for major depressive disorder, 
effective August 31, 2006.  The Veteran contends that the 100 
percent rating should be effective earlier, citing 
difficulties with filing a timely substantive appeal to the 
August 2005 rating decision.  

Therefore, the issue on appeal is whether the Veteran is 
entitled to an effective date earlier than August 31, 2006 
for the 100 percent rating for major depressive disorder and 
entitlement to Dependents' Educational Assistance.


FINDINGS OF FACT

1.  In an August 2005 rating decision, the RO denied awarding 
a disability evaluation higher than 50 percent for service-
connected major depressive disorder.  The veteran was 
notified of this decision and of his appellate rights.  
Although he filed a Notice of Disagreement and the RO 
furnished a Statement of the Case and Supplemental Statement 
of the Case, a timely substantive appeal was not perfected.

2.  On August 31, 2006, VA received a request for extension 
of time to file an appeal.  Because more than 60 days had 
passed since the Supplemental Statement of the Case was 
issued, and more than one year had passed since the August 
2005 rating decision was issued, this request was regarded as 
a new claim for entitlement to a disability evaluation higher 
than 50 percent for major depressive disorder.

3.  The evidence does not show that, prior to November 11, 
2006, the Veteran's service-connected major depressive 
disorder precluded him from engaging in substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The August 2005 rating decision that denied a higher 
disability rating than 50 percent for service-connected major 
depressive disorder is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  The criteria for an effective date prior to August 31, 
2006, for the grant of 100 percent disability rating for 
major depressive disorder and entitlement to Dependents' 
Educational Assistance have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 
3.157, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  When an application for disability compensation is 
received within one year of the date of the veteran's 
discharge or release from service, the effective date of such 
award shall be the day following the veteran's release.  
38 U.S.C.A. § 5110(b)(1). 

The term "application," while not defined in the statute, 
is broadly construed by regulation to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  Where a formal claim has 
already been allowed, certain submissions will be accepted as 
an informal claim such as a report of examination or 
hospitalization by the VA.  38 C.F.R. §§ 3.157(b)(1)-(b)(3).  
Furthermore, any communication or action indicating an intent 
to apply for VA benefits from a claimant or representative 
may be considered an informal claim provided that such 
informal claim identify the benefit being sought.  38 C.F.R. 
§ 3.155(a).  See Brannon v. West, 12 Vet. App. 32, 34 (1998).

In determining the effective date of award, the Board is 
required to look to all communications in the file which may 
be construed as a formal or an informal claim and, then, to 
all other evidence in the record to determine the "earliest 
date of which," within the year prior to the claim, the 
increase in disability was ascertainable.  Quarles v. 
Derwinski, 3. Vet. App. 129, 134 (1992).

Appellate review of a rating decision is initiated by a 
notice of disagreement and completed substantive appeal after 
a statement of the case has been furnished.  38 U.S.C.A. 
§ 7105(a); 38 C.F.R. § 20.200.  Failure to perfect an appeal 
renders a rating decision final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  A final 
decision is generally not subject to revision on the same 
factual basis.  38 C.F.R. § 3.104(a).  Previous 
determinations that are final and binding, including 
decisions of service connection, degree of disability, age, 
marriage, relationship, service, dependency, line of duty, 
and other issues, will be accepted as correct in the absence 
of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).

In Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that when a rating decision is final, only a request for 
a revision premised on clear and unmistakable error (CUE) 
could result in the assignment of earlier effective date.  A 
freestanding claim for an earlier effective date, once the 
appeal becomes final, attempts to vitiate the rule of 
finality.

The Veteran contends that he should be granted an earlier 
effective date for the 100 percent disability rating for his 
service-connected major depressive disorder, specifically 
that his August 31, 2006 request for an extension of time to 
file an appeal should have been granted due to hardship 
rather than treated as a new claim for increased rating.  

The Veteran filed a formal claim for increased disability 
rating for major depressive disorder in February 2005.  An RO 
rating decision in August 2005 denied the Veteran an 
increased rating for major depressive disorder for lack of 
medical evidence of the disability meeting the criteria for a 
higher disability rating.  The Veteran was notified of this 
decision, and his appellate rights, in a letter that month.

The Veteran filed a timely Notice of Disagreement in response 
to the rating decision.  The RO in turn furnished the Veteran 
a Statement of the Case and later a Supplemental Statement of 
the Case.  However, the Veteran did not perfect a substantive 
appeal.  He did not show good cause for failing to submit a 
substantive appeal within 60 days of being issued the June 
2006 Supplemental Statement of the Case.  Indeed, he did not 
submit a substantive appeal to the August 2005 rating 
decision at all.  Therefore, that RO rating decision is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103. 

As held in Rudd, absent CUE, the Board is statutorily barred 
from revisiting the RO's factual or legal findings in the 
August 2005 rating decision by operation of 38 U.S.C.A. 
§ 5110(a).  Rudd, 20 Vet. App. at 300.  

It is important for the Veteran to understand that the RO's 
August 2005 rating decision pertaining to the evaluation and 
effective date of award assigned is a final decision, and any 
attempt to collaterally attack that decision must be 
addressed in a CUE motion.  Rudd, supra.  As noted above, the 
Veteran has not claimed error in the August 2005 decision.

In January 2007, the RO issued a decision granting 100 
percent disability for major depressive disorder effective 
August 31, 2006, the date of receipt of the request to reopen 
the claim for increased disability rating.  

The Veteran has been afforded two VA psychiatric 
examinations.  In the June 2005 examination, the Veteran 
reported "I can't be around people."  He reported that 
things had gotten worse since 1998, when he was injured at 
work.  At that time, he wanted to be left alone often and did 
not like being around people, finding himself to be very 
argumentative.  At the time of this examination, he reported 
having little control over his anger, feeling very forgetful, 
with occasional nightmares about his time in service and he 
never wanted to be around people.  The examiner noted a 
dysphoric mood, with affect congruent with mood with 
decreased range.  The examiner found speech to be slow but 
appropriate in rate and rhythm, thought processes were clear, 
coherent, and logical, there were no current suicidal or 
homicidal ideations, no delusions or hallucinations, and no 
obsessive or ritualistic behavior.  The examiner opined that 
the Veteran met the criteria for major depressive disorder, 
with the symptoms causing significant distress in impairment 
in social, occupational, and other areas of functioning.  The 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 60 for major depressive disorder.  

The Board finds the June 2005 examination does not indicate 
that the Veteran met the criteria for 100 percent disability 
for major depressive disorder at that time and, in fact, 
provides evidence against such a finding.  

The veteran was afforded a second VA psychiatric examination 
in November 2006.  The Veteran presented as very 
psychologically weak and passive.  He was vague in his 
answers and seemed overall lethargic.  His thought processes 
were logical, coherent, and relevant, and his speech was very 
slow.  The examiner found the Veteran's social skills to be 
poor and opined that "he does not seem mentally intact".  
The examiner opined that the Veteran was totally disabled 
when it comes to social and occupational functioning and he 
can be considered unemployable because of his psychotic 
depression.  The examiner diagnosed severe and chronic major 
depressive disorder with psychosis.  

The VA outpatient treatment records confirm the ongoing 
treatment with gradual deterioration of the Veteran's mental 
state.

Overall, the Board finds that the evidence does not show that 
the Veteran was incapable of performing the physical and 
mental acts required by employment due to his service-
connected major depressive disorder prior to August 31, 2006.  
The Board therefore concludes that the preponderance of the 
evidence is against the claim that the Veteran was totally 
disabled by his major depressive disorder prior to August 31, 
2006.

In any event, the Veteran made no requests, either formal or 
informal, to reopen the claim of entitlement to a higher 
disability rating for major depressive disorder prior to 
August 31, 2006.  An earlier effective date for the 100 
percent disability rating for service-connected major 
depressive disorder is therefore denied as a matter of law.  
Simply stated, VA is not required to anticipate any potential 
claim for a particular benefit where no intention to raise it 
was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 
(1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  
There is no provision in the law for awarding an earlier 
effective date based on the Veteran's assertion that the 
total disability existed before he filed the claim.  

Because the Veteran is not entitled to an effective date 
earlier than August 31, 2006 for his total disability for 
major depressive disorder, he is also not entitled to an 
earlier effective date for Dependents' Educational 
Assistance.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that where the law not the evidence is dispositive, the 
Board should deny an appeal because of an absence of a legal 
merit or the lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The Veteran has failed to 
allege facts which meet the criteria in the law or 
regulations, and his claim must be denied.

Duty to notify and to assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the effective date assigned 
following the grant of service connection.  In Dingess, the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in September 2006 that fully 
addressed all three notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her or his possession to the 
AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records through September 2006.  The veteran submitted 
private treatment records from Dr. "W.".  The appellant was 
afforded VA psychiatric examinations in June 2005 and 
November 2006.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


